Citation Nr: 1634634	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for acid reflux, to include as secondary to a service-connected below the knee amputation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1987 to September 2003.  

A hearing was held before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is of record.

The Board notes that the Veteran's appeal was certified to the Board in August 2015.  In August 2016, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) granting a power of attorney in favor of the Virginia Department of Veteran's Services.

Under 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  38 C.F.R. § 20.1304 (a) (2015).  The Board cannot accept a request for a change in representation after this 90 day period unless good cause is shown in a written motion to account for the delay in the submission of the request. 38 C.F.R. § 20.1304 (b) (2015).  In the present case, the Veteran has not submitted a motion to the Board requesting a change in his representative nor is there any explanation for the change in representation at this late date. 

Accordingly, the Board does not find good cause for the Veteran changing his representative at such a late date.  See Perez v. Shinseki, 25 Vet. App. 190 (2011) (Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  Consequently, the Board has not accepted the appointment of the new representative for purposes of the current appeal. The request for a change in representation is referred to the RO upon completion of the Board's action on the pending appeal without action by the Board concerning the request.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his acid reflux is associated with his military service. Additionally, he has stated that it is secondary to his service-connected below the knee amputation, as he has contended that the medications he took for his amputation caused his acid reflux.  See Bd. Hrg. Tr. at 4, 9.  There is a notation in the Veteran's treatment record that he has severe acid reflux, and he was diagnosed with Gastroesophageal reflux disease (GERD).  See February 2007 VA Treatment Record, August 2012 VA Treatment Record.  While there are multiple VA examinations of record, to date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his acid reflux.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided.

Additionally, the Veteran stated that he received treatment for his acid reflux disability at the Portsmouth Naval Hospital in 2007.  See Bd. Hrg. Tr. at 5.  Specifically, the Veteran's representative stated that the Veteran was admitted to the ICU for four days.  Id.  On remand, the AOJ should attempt to obtain those treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for acid reflux.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made to the Portsmouth Naval Hospital.

The AOJ should also obtain any outstanding VA treatment records.  

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his acid reflux.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current acid reflux disorder manifested in or is otherwise related to his military service, to include any symptomatology therein.

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent or greater probability) that the Veteran's acid reflux disorder was caused or aggravated by the Veteran's service-connected below the knee amputation.  Specifically, the examiner should address the Veteran's contention that the medications taken for his amputation caused or aggravates his acid reflux.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




